Citation Nr: 0105746	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



REMAND

The veteran had active service from April 1971 until April 
1974.

The veteran asserts on appeal that he should be granted 
service connection for a low back disability.  In March 1999, 
the Regional Office (RO) requested that the veteran send 
evidence of any previous medical treatment he received for 
his claimed back disability.  In order to assist the veteran 
in securing medical records, the RO sent and requested that 
he fill out an VA Form 21-4142 (JF), Authorization and 
Consent To Release Information To Department of Veterans 
Affairs (VA), (hereinafter VA Form 21-4142).  Later that 
month, the veteran returned several of the completed VA forms 
to the RO; however, it is not clear if the RO attempted to 
obtain any clinical documentation associated with the medical 
care that was reported in each of the VA Form 21-4142.  This 
should be clarified.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should document the steps 
taken, if any, that have been made to 
secure the clinical records described by 
the veteran in the VA Forms 21-4142.  If 
no action has been taken, the RO should 
then ask the doctors and hospitals listed 
by the veteran for the records identified 
by the veteran.  All records obtained 
should be associated with the claims 
folder.  

2.  The RO should readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remain adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




